Affirmed and Memorandum Opinion filed December 23, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00053-CR

                   CLIFFTON JAVON JOHNSON, Appellant

                                          V.
                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCR-063125

                  MEMORANDUM                       OPINION


      Appellant Cliffton Javon Johnson appeals his conviction for injury to the
elderly. In a single issue, appellant argues the evidence is insufficient to sustain the
element of bodily injury to the complainant. We affirm.

                                    BACKGROUND

      Appellant’s grandfather, Charlie Johnson, testified that he is 82 years old.
On the date of the offense Johnson was visiting his daughter’s house when
appellant and a friend named Patrick Smith came to Johnson’s daughter’s house.1
Johnson saw appellant hit Smith, and attempted to break up the fight by talking
with appellant. Appellant and Johnson exchanged cross words, and appellant hit
Johnson so hard that Johnson fell to the ground injuring his left hip, left arm, and
cutting his face near his eye. Johnson’s daughter also attempted to intervene, but
appellant assaulted her.

      Smith testified that appellant was taking PCP on the day of the offense.
Smith saw appellant hit Johnson and knock him down, and also saw appellant hit
his mother. Appellant’s mother also testified to the assault on Johnson.

      Appellant testified that he had not taken PCP on the day of the offense, but
had drunk two 24-ounce beers. Appellant said he did not intentionally hit Johnson,
but that Johnson jumped into an altercation between appellant, Smith, and
appellant’s “Uncle Keith.”

      One of Johnson’s granddaughters testified that she had asked Johnson to
sign an affidavit stating that appellant had not intentionally assaulted him. The
granddaughter wrote out the language, which read, “I do not believe my grandson,
Clifton Jovan [sic] Johnson, intentionally hit me during an altercation at my
daughter’s home in April 2013. My grandson is not a harmful person, and I am
certain he did not strike me knowingly and intentionally.” Johnson testified that he
remembered signing an affidavit, but the document he signed did not contain that
language.

                                           ANALYSIS

      In a single issue appellant challenges the sufficiency of the evidence to
support his conviction. Specifically, he challenges the sufficiency of the evidence

      1
          Johnson’s daughter is appellant’s mother.

                                                2
to sustain the element of bodily injury to Johnson.

      When reviewing the sufficiency of the evidence, we view all of the evidence
in the light most favorable to the verdict and determine, based on that evidence and
any reasonable inferences therefrom, whether a rational jury could have found the
elements of the offense beyond a reasonable doubt. Gear v. State, 340 S.W.3d 743,
746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S. 307, 318–19
(1979)). In making this review, an appellate court considers all evidence in the
record, whether it was admissible or inadmissible. Winfrey v. State, 393 S.W.3d
763, 767 (Tex. Crim. App. 2013).

      We may not substitute our judgment for that of the jury by reevaluating the
weight and credibility of the evidence. Brooks v. State, 323 S.W.3d 893, 900 (Tex.
Crim. App. 2010). We defer to the jury’s responsibility to resolve any conflicts in
the evidence fairly, weigh the evidence, and draw reasonable inferences. Id. The
jury alone decides whether to believe eyewitness testimony, and it resolves any
conflicts in the evidence. Id. In conducting a sufficiency review, we do not engage
in a second evaluation of the weight and credibility of the evidence, but only
ensure the jury reached a rational decision. Young v. State, 358 S.W.3d 790, 801
(Tex. App.—Houston [14th Dist.] 2012, pet. ref’d).

      A person commits the offense of injury to the elderly if he intentionally,
knowingly, recklessly, or with criminal negligence, engages in conduct that causes
to an elderly individual: (1) serious bodily injury; (2) serious physical or mental
deficiency or impairment; (3) disfigurement or deformity; or (4) bodily injury.
Bodily injury is defined as, “physical pain, illness, or any impairment of physical
condition.” Tex. Penal Code § 1.07(8). This definition is broadly construed to
include “even relatively minor physical contacts so long as they constitute more
than mere offensive touching.” Lane v. State, 763 S.W.2d 785, 786 (Tex. Crim.

                                          3
Ohio App. 1989). “A fact finder may infer that a victim actually felt or suffered physical
pain because people of common intelligence understand pain and some of the
natural causes of it.” Garcia v. State, 367 S.W.3d 683, 688 (Tex. Crim. App.
2012).

      The record reflects testimony from the victim and two witnesses that
appellant hit Johnson so hard that Johnson fell to the ground. Johnson testified that
his left arm and hip were injured. The State admitted a photograph of Johnson
showing the injury to his face. Based on Johnson’s testimony, and the jury’s view
of the photographs showing Johnson’s injury, a rational juror could have
concluded that Johnson suffered bodily injury as a result of appellant striking him.
Therefore, we conclude a rational jury could have found beyond a reasonable
doubt that appellant committed the offense of injury to the elderly. We overrule
appellant’s sole issue.

      The trial court’s judgment is affirmed.




                                       /s/       Ken Wise
                                                 Justice



Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             4